05/07/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 19-0063



                            No. DA 19-0063

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

NATHAN JENS FRANKFORTER,

           Defendant and Appellant.


                                ORDER

      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing therefore,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including June 10, 2020, within which to prepare, file,

and serve Appellant’s reply brief on appeal.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                    May 7 2020